



EXHIBIT 10.2
ex102davisagreementfi_image1.gif [ex102davisagreementfi_image1.gif]
June 3, 2019
Claude E. Davis
1000 Chatham Hills Blvd.
Westfield, IN 46074
Re: Retirement and Continued Chairmanship
Dear Mr. Davis:
We have prepared this Letter Agreement (the “Letter”) to confirm your request to
retire from First Financial Bancorp. (“FFB”) and, as a result, to amend and
terminate your Employment and Non-Competition Agreement dated July 25, 2018, to
be effective as of April 1, 2018 (the “Employment Agreement”) with FFB effective
December 31, 2019 (the “Retirement”). Although we recognize that the terms of
your Employment Agreement require your continued employment through April 2021,
we have agreed to amend the terms of that agreement in consideration for your
confirmation of the obligations as set forth in this Letter Agreement, including
your agreement to continue your position as Chairman of FFB’s Board of Directors
(the “Board”). This Letter amends your Employment Agreement to reflect the
Retirement and further clarifies your ongoing duties and responsibilities as
Non-Executive Chairman of the Board as well as certain benefit and compensation
payments owed to you.
Amendment of Employment Agreement
Effective June 3, 2019, the first sentence of Section 2 of the Employment
Agreement is replaced in its entirety with the following: “The term of
Employee’s employment with the Company pursuant to this Agreement shall continue
until December 31, 2019 (the ‘Term’), unless sooner terminated as provided for
herein.”
Duties and Responsibilities
•
Following your retirement, you will continue in your role as Non-Executive
Chairman of the Board. Additionally, you have agreed to continue to work with
FFB’s management on the areas outlined below through 2021 and to be available
for such additional matters as you and the Board agree.

o
Board governance

o
Board succession planning

o
Corporate strategy






--------------------------------------------------------------------------------

ex102davisagreementfi_image1.gif [ex102davisagreementfi_image1.gif]
Page 2




o
Capital allocation and deployment (including mergers and acquisitions)

o
Investor Relations Strategy

o
Enterprise Risk Modeling

o
First Financial Foundation Strategy

•
Through 2021, you have agreed to continue to maintain an office at FFB. You have
agreed that you will continue to maintain office hours as needed and to
regularly meet with FFB’s Chief Executive Officer.

•
Commencing on January 1, 2022, your duties will only reflect those items that
traditionally fall within a Non-Executive Chairman’s responsibilities.

•
You have agreed to continue to meet or exceed the FFB stock ownership required
of you as of December 31, 2019 for calendar years 2020 and 2021. Commencing
January 1, 2022, you have agreed to meet or exceed the FFB stock ownership
required for Board members.

Benefits and Compensation
As consideration for the potential cost savings associated with your accelerated
Retirement, the following provisions will apply to certain payments or benefits
owed to you.
•
FFB will be obligated to pay you a termination benefit of $3,150,000 in a single
sum as of December 31, 2019.

•
As Non-Executive Chairman of the Board, FFB will pay you a $450,000 retainer fee
each year for 2020 and 2021 to reflect your services as well as the additional
duties and responsibilities set forth above. These fees will be paid at the same
time and in the same manner as retainer payments are made to other Board
members: currently 50% in restricted stock with a one-year vesting period and
50% in cash paid quarterly. For 2022 and beyond, the Board will determine the
appropriate fee for your Board service.

•
First Financial Bank (the “Bank”) will pay your COBRA premiums for up to a
12-month period to the extent you elect continued health care coverage under the
Bank’s health plan.

•
FFB will not make any new Restricted and/or Performance Stock Awards to you
following the date of this Letter Agreement; provided, however, FFB will amend
your existing Restricted and Performance Stock Awards to count your continued
service toward vesting of any outstanding awards. The amended awards will
continue to vest on the dates set forth in the applicable award agreements,
including any required vesting as a result of your death or disability.

•
You will remain eligible for payment of the short-term incentive compensation
award paid in 2020 for the year ended December 31, 2019.

•
FFB will continue to pay your memberships at the Commercial Club, the Queen City
Club (Cincinnati) and YPO Indiana as part of your role as Non-Executive Chair as
long as such memberships are determined to be beneficial to the Company.






--------------------------------------------------------------------------------

ex102davisagreementfi_image1.gif [ex102davisagreementfi_image1.gif]
Page 3




•
Any other benefits you are otherwise provided or to which you are otherwise
receive through the date of retirement under the terms of FFB’s or the Bank’s
retirement plans, including any pension plan, 401(k) discretionary contribution
plan, stock incentive plans, bonus plans, supplemental savings plans, or
supplemental retirement plans, as in effect from time to time, and welfare
benefits and other group employee benefits, such as paid-time-off (or similar
benefit), group disability and health, life, and accident insurance and similar
indirect compensation programs (collectively, “Other Benefits”), will be
provided to you consistent with the terms of the applicable Other Benefits.

Except as expressly provided in this Letter, all of the terms and provisions of
your Employment Agreement and Other Benefits are and shall remain in full force
and effect and are hereby ratified and confirmed by the parties hereto.
                            
Archie M. Brown, President and Chief Executive Officer
Agreed and Accepted: _____________, 2019
                            
Claude E. Davis





